TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00656-CV




                                   In re Debra Sue Bryson




                    ORIGINAL PROCEEDING FROM BLANCO COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s motion for temporary emergency relief is also denied.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: January 6, 2022